Citation Nr: 0901755	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-40 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for low back strain.  

2.  Entitlement to an initial compensable rating for scar, 
residual of myomectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran changed her address and the 
RO in Atlanta, Georgia has assumed jurisdiction.  

In December 2005, the veteran testified at a Board video 
conference hearing.
A complete transcript is of record.  

When this case was previously before the Board, in May 2006, 
in addition to the claims for increased initial ratings noted 
above, the issues on appeal also included entitlement to 
service connection for tinnitus.  Pursuant to the Board 
remand instructions, additional development was accomplished 
and, by a July 2007 rating decision, the RO granted 
entitlement to service connection for tinnitus.  This rating 
decision constitutes a full award of the benefits sought on 
appeal with respect to this issue; thus, this issue is no 
longer in appellate status.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the evidence has 
not shown that the veteran's back disability limits the 
forward flexion of her thoracolumbar spine to 30 degrees or 
less, that there is favorable ankylosis of the entire 
thoracolumbar spine, or that there is intervertebral disc 
syndrome with incapacitating episodes.  The evidence also has 
not shown that the veteran's disability is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, or loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Finally, there has been no evidence of 
intervertebral disc disease which is severely disabling with 
recurring attacks and intermittent relief.

2.  Throughout the pendency of the appeal, the service-
connected scar, residual of myomectomy, has been manifested 
by asymptomatic scaring over a small area, less than 5 
percent, on a nonexposed surface.  There is no exfoliation, 
exudation, itching, ulceration, painful or tender scarring, 
or requirement for treatment.  The condition does not result 
in limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (prior to September 26, 2003) and 5237 (from September 
26, 2003).

2.  The criteria for an initial compensable disability rating 
for scar, residual of myomectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.116, 
4.118, Diagnostic Code 7804 (effective prior to and from 
August 30, 2002) and 7628 (effective prior to and from March 
18, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, a letter dated in September 2002 and provided to the 
appellant prior to the November 2002 rating decision on 
appeal satisfied the VCAA's duty to notify provisions as this 
letter discussed the requirements for establishing her 
entitlement to service connection.  The veteran's appeal for 
higher initial disability ratings for her scar and low back 
strain are downstream issues, arising from the initial 
ratings assigned for these disorders once the RO awarded 
service connection.  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim.  Those five 
elements are: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Since, however, the veteran's claims for increased initial 
ratings are being denied, no effective date will be assigned.  
Thus, there can be no possibility of prejudicing her in not 
providing additional VCAA notice concerning these downstream 
elements of her claims.  38 C.F.R. § 20.1102 (harmless 
error).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records 
and VA medical records, and provided the veteran with VA 
examinations in October 2002, January 2007, and March 2007.  
She has also been afforded a hearing before the Board.  VA 
has satisfied its assistance duties.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claims.

Increased Initial Ratings

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule), and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for her disability, 
just after establishing her entitlement to service connection 
for it, VA must consider her claim in this context.  This 
includes determining whether she is entitled to a "staged" 
rating to compensate her for times since the effective date 
of her award when her disability may have been more severe 
than at other times during the course of her appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Finally, as will be explained, during the pendency of this 
appeal, the criteria for evaluating both skin and back 
disabilities were amended.  VA's General Counsel has held 
that where a law or regulation (particularly pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the prior and revised versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  The veteran does get the benefit 
of having both the prior regulation and the revised 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).  Therefore, adjudication of 
the skin and back claims must include consideration of both 
the former and revised criteria.

The October 2004 statement of the case and July 2007 
supplemental statement of the case reflect that the RO 
considered the new criteria for rating skin and back 
disabilities in evaluating the veteran's claims.  The veteran 
and her representative were afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
at 384. 

Low Back

Service connection for residuals of low back strain was 
granted by the RO in November 2002 and a 10 percent 
disability rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The veteran disagreed with the initial 
10 percent schedular rating assigned and this appeal ensued.  
By an October 2004 rating decision, an increased rating of 20 
percent disabling was assigned for the veteran's low back 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a 20 percent evaluation 
when manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position.  The highest rating allowable under this diagnostic 
code, 40 percent, will be awarded with evidence of a listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The Board notes that other diagnostic codes provide for a 
rating greater than 20 percent.  However, there is no 
evidence of vertebral fracture, ankylosis of the spine, or 
ankylosis of the lumbar spine to warrant consideration of 
Diagnostic Codes 5285, 5286, or 5289, respectively.  
38 C.F.R. § 4.71a (2003); see Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

Although the veteran's service connected low back disorder 
has not been evaluated under limitation of lumbar spine 
motion, it is noted that under the provisions of Diagnostic 
Code 5292, in effect before September 26, 2003, the highest 
rating allowable pursuant to this diagnostic code, 40 
percent, will be awarded upon evidence of severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Similarly, the former provisions of Diagnostic Code 5293, in 
effect before September 23, 2002, provide criteria for 
evaluating intervertebral disc disease.  Under the former 
provisions of Diagnostic Code 5293, a 40 percent evaluation 
requires evidence of intervertebral disc disease which is 
severely disabling with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments include the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months will be rated as 20 percent disabling.  A 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months.  Note (1) to the Formula 
specifies that, for these purposes, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).

In addition, the amended regulations provide that Diagnostic 
Code 5235 (vertebral fracture or dislocation), Diagnostic 
Code 5236 (sacroiliac injury and weakness), Diagnostic Code 
5237 (lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (an kylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
general rating formula for diseases and injuries of the spine 
(unless intervertebral disc syndrome is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).

According to the General Rating Formula for Diseases and 
Injuries of the Spine, the disability is assessed with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In pertinent part, a 40 
percent rating is awarded when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  If 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating is in order.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (in effect from September 26, 
2003).

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.  Note (2) sets forth 
the normal ranges of motion for the spine for purposes of 
disability evaluation.  (See also Plate V)  Specifically, for 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The evidence shows that the veteran has not had or nearly 
approximated severe limitation of motion of her lumbar spine, 
severe lumbosacral strain, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
ankylosis of the thoracolumbar spine.  

On VA examination in October 2002, the veteran's forward 
flexion was to 60 degrees, extension was to 50 degrees, and 
side bending was to 30.  There were no paresthesias or 
general urinary complaints, she walked without a limp, and 
had good tiptoe and heel walking.  The deep tendon reflexes 
were equal and there was no sensory loss to pinprick in the 
lower extremities.  

Similarly, although subsequent VA outpatient treatment 
records reflect the veteran's complaints of back pain; her 
November 2004 VA Form 9, Appeal to Board of Veterans' 
Appeals, includes her contention that her condition is worse 
than stated on her VA examination; and she complained during 
her December 2005 video conference hearing that her low back 
disorder had increased in severity.  Upon VA spine 
examination in January 2007, her forward flexion was from 
zero to 80 degrees with pain from 45 to 80 degrees and 
extension was from zero to 20 degrees with pain at the end of 
range of motion.  Additional limitation following repetitive 
motion was not demonstrated, there was no evidence of 
fatigue, weakness, or lack of endurance, straight leg raising 
test was negative, and muscle strength was 5/5 in bilateral 
lower extremities.  In addition, sensation was grossly intact 
to light touch in bilateral lower extremities, deep tendon 
reflex was 1+ at bilateral knees and ankles, and gait was 
normal without assistive device.  Although the veteran 
reported using a back brace and wearing special shoes at 
times, she did not report incapacitating episodes during the 
past 12 months and her gait was normal without assistive 
device.  The examiner noted that X-ray examination in 2006 
demonstrated mild degenerative changes in both thoracic and 
lumbar spine along with mild scoliosis.  

To summarize, the limitation of motion shown is not severe.  
Nor does the veteran have severe lumbosacral strain, with 
listing of the whole spine to the opposite side.  There is 
not a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Limitation of forward 
flexion of the thoracolumbar spine was not limited to 30 
degrees or less, and there is no favorable ankylosis of the 
entire thoracolumbar spine.  At worst, limitation of forward 
flexion was to 45 degrees (upon VA spine examination in 
January 2007, her forward flexion was from zero to 80 degrees 
with pain from 45 to 80 degrees).  The competent medical 
evidence does not show and the veteran does not claim 
ankylosis of the thoracolumbar spine.  Thus, the criteria for 
a higher rating are not met or nearly approximated.  The 
medical evidence in this case does not contain any findings 
that would show forward flexion of the thoracolumbar spine of 
30 degrees or less or severe limitation of motion, even when 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45.

Neither the new nor the old rating criteria is more 
favorable.  The Board has considered utilizing other 
Diagnostic Codes but finds that Diagnostic Code 5295 (2003) 
and 5237 (2008) are most appropriate as they are specifically 
for the veteran's service-connected disability.  Although the 
veteran has complained of radiating pain, weakness, tingling, 
and numbness in the lower extremities; objective findings on 
examination in October 2002 revealed equal deep tendon 
reflexes and no sensory loss to pinprick in the lower 
extremities.  Similarly, on examination in January 2007, 
there was no evidence of fatigue, weakness, or lack of 
endurance, straight leg raising test was negative, and muscle 
strength was 5/5 in bilateral lower extremities.  In 
Addition, sensation was grossly intact to light touch in 
bilateral lower extremities, deep tendon reflex was 1+ at 
bilateral knees and ankles, and gait was normal without 
assistive device.  As noted, there is no showing of 
incapacitating episodes.  Thus, consideration of old 
Diagnostic Code 5293 (2002, 2003), new Diagnostic Code 5243 
and Formula for Rating Intervertebral Disc Syndrome Based 
Upon Incapacitating Episodes (2008), or consideration of a 
separate rating for any neurological abnormalities, is not 
warranted.

Upon consideration of the foregoing, the Board finds that the 
severity of the veteran's service-connected low back strain 
does not approximate the criteria for a higher rating under 
either the old or revised diagnostic codes.  As the criteria 
for a higher rating under applicable Diagnostic Codes have 
not been demonstrated, the veteran's claim for an initial 
rating higher than 20 percent must be denied.  Moreover, 
there is no persuasive competent evidence that an initial 
rating higher than 20 percent was warranted at any time 
during the period contemplated by this appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).

Skin

Service connection for scar, residual of myomectomy, was 
granted by the RO in November 2002, and a zero percent 
disability rating was assigned pursuant to the provisions of 
Diagnostic Codes 7628-7804, the later of which contemplates 
tender and painful superficial scars.  38 C.F.R. § 4.116, 
Diagnostic Code 7628 and 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).  In this regard, the Board notes that, in the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated Diagnostic 
Code in this case indicates that benign neoplasms of the 
gynecological system or breast under Diagnostic Code 7628 is 
the service-connected disorder and that the superficial scar 
under Diagnostic Code 7804 is a residual condition.  The 
veteran disagreed with the initial zero percent schedular 
rating assigned and this appeal ensued.  

As noted above, the applicable rating criteria for skin 
disorders, including Diagnostic Code 7804, 38 C.F.R. § 4.118, 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  Similarly, the rating criteria for 
gynecological conditions and disorders of the breast, 
including Diagnostic Code 7628, were revised, effective March 
18, 2002.  As to the latter amendment, the revision 
pertaining to rating disorders of the breast did not alter 
the language of Diagnostic Code 7628, which provides that 
benign neoplasms of the gynecological system or breast are to 
be rated according to impairment in function of the urinary 
or gynecological systems, or skin.  38 C.F.R. § 4.116 (2008).

Effective August 30, 2002, VA revised the rating criteria for 
evaluating skin disorders.  According to the Rating Schedule 
in effect prior to August 2002, Diagnostic Codes 7800, 7801, 
and 7802 dealt with scars to the head, face, or neck, or 
scars that were the result of burns.  None of those 
diagnostic codes applies to the veteran's scar in this case, 
because the scar is on the suprapubic area.  Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  Diagnostic 
Code 7803 provided a 10 percent evaluation if a superficial 
scar was poorly nourished with repeated ulceration.  
Diagnostic Code 7804 provided a 10 percent evaluation for 
superficial scars that were tender and painful on objective 
demonstration.  Diagnostic Code 7805 indicated that scars 
were to be evaluated based on the limitation of function of 
the part affected.  38 C.F.R. § 4.118 (2002).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial, does 
not cause limited motion, and the area of the scar is 144 
square inches or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803.  
A 10 percent rating is also applicable under Diagnostic Code 
7804 for scars that are superficial and painful on 
examination.  Other scars are to be rated based on limitation 
of function of the part affected under Diagnostic Code 7805.  
38 C.F.R. § 4.118 (2008).

On VA gynecological examination in October 2002, physical 
examination revealed a well-healed horizontal scar in the 
suprapubic area which measured approximately six inches.  

Upon VA scars examination in March 2007, the veteran 
complained of discomfort on the right side of the incision 
site and some numbness on the left side of the incision site.  
She also reported the area of the scar become pruritic during 
her menstrual cycle.  She denied functional impairment from 
this condition.  Physical examination revealed a 6.5 
centimeter linear scar on the lower suprapubic region which 
measured .2 centimeters at the widest section.  The scar was 
flat and skin colored, it was superficial and well-healed, 
and there was no deep tissue involvement, underlying soft 
tissue adherence, convexity or concavity.  There was no 
tenderness on palpation, no keloid formation, and the 
surrounding skin was otherwise normal without atrophy or 
induration.  The examiner concluded that, as the scar was 
covered, well-healed, and nondisfiguring, no further 
diagnostic studies or photographs were needed.  The scar was 
described as stable without ulceration.  The diagnosis was 
scar, as described, secondary to myomectomy without 
functional impairment.  

In light of the foregoing, the Board finds that the medical 
evidence of record does not support a compensable disability 
rating for the veteran's scar, residual of myomectomy, under 
either the former or the revised criteria for the evaluation 
of skin disabilities.  There is no objective evidence that 
the veteran's scar causes limited motion, exceeds 144 square 
inches (929 sq. cm.), or is superficial or unstable.  Nor is 
there evidence that her scar is painful or results in 
limitation of function.  Therefore, a compensable disability 
rating for the veteran's scar, residual of myomectomy, must 
be denied.  Moreover, there is no persuasive competent 
evidence that a compensable rating was warranted at any time 
during the period contemplated by this appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).

There is no evidence that the manifestations of the veteran's 
service-connected low back strain or scar, residual of 
myomectomy, are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability with respect to these disorders.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the veteran's service-connected 
low back strain and a compensable ratings for her scar, 
residual of myomectomy.  As the preponderance of the evidence 
is against these claims, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied as to both issues.




ORDER

An initial rating in excess of 20 percent for low back strain 
is denied.

An initial compensable rating for scar, residual of 
myomectomy, is denied.



________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


